DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. US Patent 5,280,827.
Regarding claim 1, Taylor discloses an on-board vehicle battery charging system [fig. 1, abs.], comprising: 
a wind turbine attached to a rearward portion of a vehicle [figs. 1-2, turbine 12]; 
an electric generator disposed within the vehicle and operably connected to a shaft of the wind turbine and a battery of the vehicle [fig. 2-3, col. 1, lines 59-col. 2, line 
whereupon a rotation of a plurality of blades of the wind turbine, the shaft of the wind turbine rotates to generate electricity via the electric generator, wherein the electricity is stored in the battery of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8].
Regarding claim 2, Taylor discloses wherein the vehicle is powered by the battery and does not include an internal combustion engine [col. 1, lines 59-col. 2, line 11; electric-motor driven using storage batteries, no mention of ICE engines or gasoline in the specification].
Regarding claim 3, Taylor discloses wherein the vehicle is selected from a group consisting of: a truck, a bus, and a tractor trailer [figs. 1 & 8, a vehicle with a truck chassis, thus a type of truck].
Regarding claim 4, Taylor discloses wherein an outer portion of the blades of the plurality of blades extends beyond an outer edge of the vehicle [fig. 2, the turbine blades 12 extend beyond various outer edges of the vehicle, including the top edge, as the back end has to form a D-shape to fit the turbine].
Regarding claim 5, Taylor discloses wherein the rotation of the plurality of blades of the wind turbine occurs as a result of a forward motion of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8; fig. 8].
Regarding claim 6, Taylor discloses wherein the forward motion includes a coasting operation of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 
Regarding claim 7, Taylor discloses a method for charging a battery of a vehicle [fig. 1, abs.], comprising: 
attaching a wind turbine to a rearward portion of a vehicle [figs. 1-2, turbine 12 is attached]; 
operably connecting a shaft of the wind turbine and the battery of the vehicle to an electric generator disposed within the vehicle [fig. 2-3, col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8; an electric generator (i.e. 54) is connected to the turbine 12 and the battery of the vehicle]; 
rotating a plurality of blades of the wind turbine to rotate the shaft of the wind turbine and generate electricity via the electric generator, wherein the electricity is stored in the battery of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8; fig. 8; forward motion of the vehicle, including coasting, would cause the turbine to spin].
Regarding claim 8, Taylor discloses wherein the vehicle is powered by the battery and does not include an internal combustion engine [col. 1, lines 59-col. 2, line 11; electric-motor driven using storage batteries, no mention of ICE engines or gasoline in the specification].
Regarding claim 9, Taylor discloses wherein the vehicle is selected from a group consisting of: a truck, a bus, and a tractor trailer [figs. 1 & 8, a vehicle with a truck chassis, thus a type of truck].
Regarding claim 10, Taylor discloses wherein an outer portion of the blades of the plurality of blades extends beyond an outer edge of the vehicle [fig. 2, the turbine blades 12 extend beyond various outer edges of the vehicle, including the top edge, as the back end has to form a D-shape to fit the turbine].
Regarding claim 11, Taylor discloses wherein the rotation of the plurality of blades of the wind turbine occurs as a result of a forward motion of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8; fig. 8].
Regarding claim 12, Taylor discloses wherein the forward motion includes a coasting operation of the vehicle [col. 1, lines 59-col. 2, line 11; col. 3, line 55-col. 4, line 8; fig. 8; forward motion of the vehicle, including coasting, would cause the turbine to spin].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859